DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is to an attachment assembly for attaching an aircraft body to a wing box but the claim language, specifically the “coupled to” language in lines 3 and 5 positively recite the aircraft body and the wing box, which are not part of the claimed attachment assembly.  As such, it is not clear what the scope of the claims are.  Is just the attachment assembly required to meet the claims or is the attachment assembly connected to the aircraft body and the wing box required to meet the claim limitations?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US Patent #9180956).
For Claim 1, figures 1-5 of Thomas ‘956 disclose an aircraft comprising: an aircraft body including a longitudinal axis; a wing box extending through the aircraft body; and an attachment assembly coupled to the aircraft body and to the wing box, the attachment assembly comprising: a first attachment member (32 and 40) coupled to the aircraft body; a second attachment member (30) coupled to the wing box, wherein the second attachment member is configured to couple to the first attachment member; and a plurality of fasteners (62) extending through the first attachment member and the second attachment member such that the plurality of fasteners are loaded in shear during a wing loading condition.
For Claim 2, figures 1-5 of Thomas ‘956 disclose that the first attachment member comprises an engagement member and wherein the second attachment 
For Claim 3, figures 1-5 of Thomas ‘956 disclose that the fasteners extend through the engagement member and the extension tab.
For Claim 4, figures 1-5 of Thomas ‘956 disclose that the extension tab extends away from the wing box.
For Claim 5, figures 1-5 of Thomas ‘956 disclose that the first attachment member comprises an outer flange (32) having a distal end, and wherein the second attachment member comprises a horizontally oriented end surface spaced from the distal end to define a gap therebetween when the first attachment member is coupled to the second attachment member.
For Claim 8, figures 1-5 of Thomas ‘956 disclose an attachment assembly comprising: a first attachment member (32 and 40); a second attachment member (30) comprising an extension tab that is configured to couple to the engagement member and a plurality of fasteners (62) configured to extend through the extension tab and the engagement member such that the plurality of fasteners are loaded in shear.
For Claim 9, figures 1-5 of Thomas ‘956 disclose that the second attachment member comprises a body portion having a horizontally oriented end surface in a direction away from the body portion.
For Claim 10, figures 1-5 of Thomas ‘956 disclose that the first attachment member comprises an outer flange extending from the engagement member, the outer flange comprising a distal end configured to be located proximate the horizontally oriented end surface to define a gap therebetween.
For Claim 14, figures 1-5 of Thomas ‘956 disclose as best understood that the fasteners are parallel to a longitudinal axis.
For Claim 15, figures 1-5 of Thomas ‘956 disclose a method of assembling an aircraft, the method comprising: forming a wing box; forming an aircraft body configured to be coupled to the wing box; coupling a first attachment member (32 and 40) to the aircraft body; coupling a second attachment member (30) to the wing box; aligning the wing box with the aircraft body for fixed attachment; and coupling the first attachment member to the second attachment member with a plurality of fasteners (62) such that the plurality of fasteners are loaded in shear during a wing loading condition.
For Claim 16, figures 1-5 of Thomas ‘956 disclose that coupling the first and second attachment members comprises coupling an engagement member of the first attachment member to an extension tab of the second attachment member, wherein the extension tab extends away from the wing box.
For Claim 19, figures 1-5 of Thomas ‘956 disclose coupling the first attachment member to the second attachment member such that a distal end of an outer flange of the first attachment member is spaced from a horizontally oriented end surface of the second attachment member to define a gap therebetween.

Claim(s) 1-4, 7, and 15-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Voss (US PgPub #2011/0266398).
For Claim 1, figures 1-5 and paragraph [0023] of Voss ‘398 disclose an aircraft comprising: an aircraft body including a longitudinal axis; a wing box extending through the aircraft body; and an attachment assembly coupled to the aircraft body and to the wing box, the attachment assembly comprising: a first attachment member (132 and 133) coupled to the aircraft body; a second attachment member (131) coupled to the wing box, wherein the second attachment member is configured to couple to the first attachment member and a plurality of fasteners extending through the first and second attachment member such that the plurality of fasteners a loaded in shear during a wing loading condition.
For Claim 2, figures 1-5 and paragraph [0023] of Voss ‘398 disclose that the first attachment member comprises an engagement member and wherein the second attachment member comprises an extension tab (133) configured to couple to the engagement member. 
For Claim 3, figures 1-5 and paragraph [0023] of Voss ‘398 disclose that the fasteners extend through the engagement member and the extension tab.
For Claim 4, figures 1-5 and paragraph [0023] of Voss ‘398 disclose that the extension tab extends away from the wing box.
For Claim 7, figures 1-5 and paragraph [0023] of Voss ‘398 disclose that the fasteners are oriented substantially parallel to the longitudinal axis of the aircraft body.
For Claim 15, figures 1-5 and paragraph [0023] of Voss ‘398 disclose a method of assembling an aircraft, the method comprising: forming a wing box; forming an aircraft body configured to be coupled to the wing box; coupling a first attachment member (132 and 133) to the aircraft body; coupling a second attachment member (131) to the wing box; aligning the wing box with the aircraft body for fixed attachment; and coupling the first attachment member to the second attachment member with a plurality of fasteners such that the plurality of fasteners are loaded in shear during a wing loading condition.
For Claim 16, figures 1-5 and paragraph [0023] of Voss ‘398 disclose that coupling the first and second attachment members comprises coupling an engagement member of the first attachment member to an extension tab of the second attachment member, wherein the extension tab extends away from the wing box.
For Claim 17, figures 1-5 and paragraph [0023] of Voss ‘398 disclose coupling the engagement member to the extension tab comprises inserting the fasteners in a direction substantially parallel to a longitudinal axis of the aircraft body.
For Claim 18, figures 1-5 and paragraph [0023] of Voss ‘398 disclose coupling the engagement member to the extension tab such that the engagement member and the extension tab are both oriented substantially perpendicular to a longitudinal axis of the aircraft body.


Allowable Subject Matter
Claims 6 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/2/2021